Citation Nr: 0324751	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent from August 17, 1994, to July 27, 1999, for bronchial 
asthma.

2.  Entitlement to an initial evaluation greater than 60 
percent from July 28, 1999, for bronchial asthma.

3.  Entitlement to an effective date earlier than July 28, 
1999, for individual unemployment.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2001 and 
April 2002 from the Department of Veterans Affairs (VA) 
regional office (RO) in Philadelphia, Pennsylvania.  By the 
May 2001 rating decision, service connection was granted for 
bronchial asthma with an initial evaluation of 30 percent 
from August 17, 1994, and 60 percent from July 28, 1999.  
Individual unemployability from July 28, 1999, was granted 
through the April 2002 rating decision.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues have been revised to reflect the initial 
evaluation for bronchial asthma is on appeal.


FINDINGS OF FACT


1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  For the period from August 17, 1994 to July 27, 1999, the 
veteran's bronchial asthma manifested symptoms of dyspnea on 
exertion only and pulmonary function showed FEV1 between 56 
and 70 and treatment consisted only an inhalational or 
bronchodilatory therapy; attacks of bronchitis and asthma 
occurred less than once per week and the veteran did not 
experience marked dyspnea on exertion between attacks.

3.  For the period from July 28, 1999, the veteran's 
bronchial asthma manifested symptoms of moderate cough with 
dyspnea on exertion, with no symptoms of associated severe 
emphysema or cyanosis, cor pulmonale, (right heart failure); 
right ventricular hypertrophy, pulmonary hypertension (shown 
by echo or cardiac 
catheterization), or episodes of acute respiratory failure or 
requiring outpatient oxygen therapy and findings of right-
sided heart involvement; pulmonary function testing showed 
FEV1 between 56 and 70 or moderate chronic airway 
obstruction; and treatment consisted of daily inhalational or 
bronchodilatory therapy and steroids as needed.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 30 percent for bronchial asthma between August 17, 
1994 and July 27, 1999, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, 
Diagnostic Code 6600, 6602 (prior to and after October 7, 
1996).

2.  The schedular criteria for an initial evaluation in 
excess of 60 percent for bronchial asthma from July 28, 1999, 
have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, Part 
4, Diagnostic Code 6600, 6602 (prior to and after October 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
March 2003 rating decision and the March 2003 Supplemental 
Statement of the Case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  A March 
2001 letter indicates what evidence is needed to substantiate 
the veteran's claim, as well as advising the veteran of VA's 
responsibilities and the veteran's responsibilities in 
developing the record.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has had the opportunity to submit 
evidence and argument in support of his claim and he did not 
indicate the existence of any outstanding Federal government 
record that could substantiate his claim.  Nor did he refer 
to any other records that could substantiate his claim that 
are not already in the file.  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2002).

The veteran's bronchial asthma with chronic bronchitis has 
been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602 
(bronchial asthma).  The rating criteria under this 
Diagnostic Code was changed, effective October 7, 1996.  
Consistent with the Court's decision in Karnas, supra, and 
VAOPGCPREC 3-2000, the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to October 7, 1996.

Under the "old" criteria of Diagnostic Code 6602 a 30 
percent disability rating is warranted where the objective 
evidence indicated a moderate disability as shown by 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is warranted for a severe 
disability shown by evidence of frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.  A 100 percent rating 
is appropriate where the asthma was pronounced, with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

Under the "new" criteria of Diagnostic Code 6602, in effect 
from October 7, 1996, a 30 percent rating is warranted for 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, daily inhalational or bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, at least monthly visits to a 
physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2002).  In the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthma attacks must be of record.  Id.

The veteran's service-connected bronchial asthma was also 
evaluated under Diagnostic Code 6600 (bronchitis), which was 
also revised effective October 7, 1996.  

Under the previous version of the regulations, a 30 percent 
evaluation was assigned for a moderately severe disorder with 
a persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and evidence of beginning chronic 
airway obstruction.  A 60 percent 
rating is warranted when the disability from chronic 
bronchitis is severe, with severe productive cough and 
dyspnea on slight exertion, and pulmonary function tests are 
indicative of severe ventilatory impairment.  A 100 percent 
rating is assigned when disability is pronounced, with 
copious productive cough and dyspnea at rest; pulmonary 
function testing showing a severe degree of chronic airway 
obstruction; or with symptoms of associated severe emphysema 
or cyanosis and findings of right-sided heart involvement.  
38 C.F.R. § 4.97, Code 6600 (1996).

Under the "new" criteria of Diagnostic Code 6600, in effect 
from October 7, 1996, a 30 percent rating is warranted for 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) of  56 to 65 percent predicted.  A 
60 percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 45 to 
55 percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit.)  A 100 percent 
rating is warranted for FEV-1 of less than 40 percent 
predicted, FEV-1/FVC of less than 40 percent, or; DLCO (SB) 
less than 40 percent predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy; or; pulmonary 
hypertension (shown by Echo or cardiac catherization), or 
episode(s) of acute respiratory failure, or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600.  (2002)

Social Security Administration records indicate that the 
January 1980 determination of disability was based primarily 
on the veteran's lumbar injury and its residuals.  The 
veteran's respiratory illness was considered secondary.
 
S.L.B., PA-C, wrote in November 1994, in pertinent part, 
their offices had treated the veteran since May 1993 for 
bronchitis, mild chronic obstructive lung disease, and other 
illnesses.  He had received treatment for his respiratory 
condition with antibiotics as needed, and Proventil and 
Atrovent inhalers.  Chronic obstructive lung disease was 
diagnosed in September 1994 on a pulmonary function study.  
Chest x-ray of April 1994 was interpreted to be normal.  The 
veteran had been doing rather well on his treatment regimen 
other than a frequent need for antibiotics and recurrent 
bronchitis.

The veteran testified in a local hearing in August 1995.  His 
testimony indicates as follows:

Currently, the veteran is on three types of 
"bronchometers":  Atrovent, Beclovent, and Proventil.  
(Transcript (T.) at p. 9).  He has been on social security 
disability since 1977 primarily for a lower lumbar injury, 
but combined with bronchitis, he cannot work anywhere.  (T. 
at p. 10).  His lung condition makes him feel weak 
continuously.  (T. at p. 11).

Treatment records from M.R.G., M.D., dated between October 
1994 and November 1999, show approximately 28 entries.  Notes 
show in October 1994 the veteran had complaints of 
nonproductive cough in the morning.  Medications included 
Atrovent and Proventil.  Examination indicated lungs were 
clear bilaterally and there were no wheezes.  A November 1994 
note shows complaints of cough productive of brown sputum for 
four days and nasal congestion.  There was no shortness of 
breath on Atrovent.  Physical examination demonstrated 
scattered rhonchi with end expiratory wheezing.  A December 
1994 note showed complaints of increased non-productive cough 
for one week with some posterior chest discomfort.  There was 
no shortness of breath.  Physical examination indicated 
scattered rhonchi with end expiratory wheeze and right 
posterior lung fluid.  Phenergan with codeine was prescribed.  
In January 1995, it was noted that medications were completed 
and cough had decreased.  The veteran denied wheezing or 
shortness of breath.  Physical examination indicated 
scattered rhonchi with end expiration.  Notes dated one week 
later show the veteran was doing better with negative rhonchi 
or wheezing on examination.  A June 1995 note indicates 
examination of the lungs was clear bilaterally.  Medications 
included Beclovent, Proventil, and Atrovent.

Notes show complaints of nasal congestion in August 1995.  
Physical examination revealed scattered rhonchi cleared by 
cough.  There was no wheeze.  Medications were unchanged.  In 
October 1995, the veteran complained of cough productive of 
green sputum for three days, shortness of breath, and chest 
discomfort with cough.  Physical examination showed lungs 
with decreased breath sounds, bases with scattered rhonchi, 
right with wheeze.  Bioxin was prescribed.  One week later 
the veteran still had productive cough and shortness of 
breath, but was somewhat better.  On physical examination, 
lungs had scattered rhonchi with end expiration wheeze.  
Bioxin was continued.  A November 1995 note indicates that 
the veteran was doing better with decreased cough and 
decreased wheeze.  On examination, lungs were clear and there 
was no wheeze.

VA outpatient records show an initial visit in March 1996, at 
which time, the veteran sought medication and treatment for 
chronic obstructive pulmonary disease.  Physical examination 
indicated he was in no acute distress.  Lungs had fair air 
entry bilaterally with occasional inspiratory wheezes.  The 
assessment was COPD.  The veteran returned approximately 
three months later (June) with complaints of sore throat, 
headache, and increased shortness of breath.  Chest x-ray was 
interpreted to show no acute infiltrate.  The assessment was 
COPD exacerbation.  The veteran returned a few days later for 
respiratory therapy.  The veteran reported a few days later 
that his shortness of breath had gotten better.  He also 
complained of two days of blood in sputum.  Physical 
examination indicated no acute distress.  

The veteran underwent a VA compensation and pension (C&P) 
physical examination in June 1996.  Subjective complaints 
included chronic cough, sputum production (estimated total 
production per day 10 milliliters (ml) usually mornings 
only), dyspnea on unusual exertion only, and no hemoptysis.  
Examination of the chest demonstrated normal configuration 
and expansion of the chest both sides.  There were no 
abnormalities on palpation.  Breathing sounds were normal and 
there was no prolongation of expiration and no adventitious 
sounds, or wheezes, rhonchi, or crackles.  There was no 
clubbing.  Chest x-rays were interpreted to be normal.  
Pulmonary function tests indicated a predicted FEV1 (forced 
expiratory volume in one second) of 55 percent and FEV1/FVC 
(FEV 1/forced vital capacity) of 49 percent.  The test also 
demonstrated chronic airway obstruction was present.

Treatment records from B.M.W., D.O., dated between March 1977 
and April 1999, show entries for approximately 70 visits.  
Complaints pertained primarily to pain in the lower back, 
upper neck, and shoulders, headaches, and muscle spasms.  
There were only three entries pertaining to respiratory 
symptoms: July 1997, January 1998, and November 1998.  In 
July 1997, the veteran complained of shortness of breath, 
lightheaded(ness), dry cough, and painful rib area beginning 
one week before the visit.  In January 1998, the veteran 
complained of dry cough, postnasal drip, and throat sore for 
several days.  In November 1998, the veteran reported 
coughing and a sinus problem.

VA outpatient records show a chest x-ray from February 1998, 
interpreted to be within normal limits other than very mild 
applicable pleural thickening.  Chest x-rays from June 1998 
were interpreted to show an ill-defined soft tissue density 
near the left base, otherwise there was no active chest 
disease.  A July 1998 chest x-ray was interpreted to show no 
changes and no active chest disease.  The veteran presented 
in September 1998 complaining of cold symptoms over the last 
week with productive cough, dark yellow in nature.  The 
diagnostic impression was respiratory infection.  In 
November, the veteran complained of coughing with greenish 
phlegm, sinusitis, shortness of breath, generalized chest 
pains, feeling feverish, chills, and sweats.  The assessment 
was COPD secondary to upper respiratory tract infection.  The 
veteran presented in December, reporting that he had 
"infected lungs."  The assessment was high risk for 
infection and chronic sinusitis.
 
B.M.W., D.O., wrote in February 1999, in pertinent part, that 
the veteran now had chronic bronchitis and regularly needs 
Amoxicillin in order to clear his lungs.

The veteran underwent a VA C&P physical examination in June 
1999.  Medical history showed that the veteran had been 
treated for recurrent infections characterized by a cough and 
sputum production with intermittent dyspnea.  The veteran 
reported that in recent years, his condition has worsened and 
he has become symptomatic for at least six months out of 
every year.  The symptoms are treated with bronchodilators.  
Regular use of Nasacort results in improvement of symptoms.  
The veteran reported that his symptoms worsen in hot, humid 
conditions, or cold and dry conditions.  Physical examination 
revealed a respiratory rate of 20 breaths per minute, 
unlabored.  Chest was normal to percussion.  Auscultation 
revealed expiratory rhonchi and diffuse loud expiratory 
wheezes with forced expiration.  Pulmonary function studies 
showed a FEV1 of 70% predicted.  FEV1/FVC ratio was 71%.  
DLCO (diffusion capacity of  carbon monoxide) was 100% of 
predicted.

VA outpatient records show in August 1999, the veteran 
complained of chest discomfort for one week that became worse 
with inspiration.  He reported he was coughing a lot lately 
with yellowish sputum and wheezing has been worse.  Physical 
examination revealed scattered rhonchi and wheezes.   A chest 
x-ray was interpreted to show no active pulmonary disease.  
The assessment was COPD with pleurisy chest pain.  Pulmonary 
function tests in October 1999 showed FEV1 of 66.2% 
predicted.  The interpretation was restrictive defect may be 
present; mild restrictive pulmonary impairment; no 
improvement post B-D (bronchodilators.)  The veteran 
presented with complaints of a cough and green sputum 
production in December 1999.  The assessment was COPD with 
acute bronchitis.  

VA outpatient records show in January 2000, the veteran 
reported he was using Ablution six times a day and he was 
trying to get over pneumonia. Chest x-ray was interpreted to 
reveal minimal left basal pneumonitis.  Approximately 22 days 
later, in February the veteran presented, reporting his 
continued cough felt a little better after a course of 
amoxicillin and prednisone, but breathing was getting bad 
again.  The veteran was continuing to smoke 1-2 cigarettes a 
day.  Physical examination of the lungs indicated crackles, 
rhonchi, and wheezing bilaterally.  The assessment was asthma 
with acute recurrent bronchitis.  

Treatment records from R.P., M.D. show that the veteran's 
initial visit was in March 2000.  In April 2000, the veteran 
complained of shortness of breath on exertion.  The veteran 
complained of shortness of breath on exertion accompanied by 
chest pain.  

VA outpatient records show the veteran complained of coughing 
up brown phlegm in the morning in July 2000; he denied 
shortness of breath.  The assessment was COPD:  stable.  An 
addendum to the note showed acute bronchitis.

In September 2000, the veteran saw R.P., M.D., with 
complaints of dyspnea and a cough.  The pertinent assessments 
included pneumonia, COPD with exacerbation of chronic 
bronchitis, and dyspnea.  The veteran returned approximately 
one week later.  He continued to have complaints of dyspnea 
and productive cough.  He reported that he consistently had 
shortness of breath and had been using inhalers.  The 
pertinent assessment included pneumonia-resolving with 
cough, COPD, and dyspnea.  L.H. Hospital records reveal a 
chest x-ray from September that was interpreted to show 
suspicious pneumonitis at the lingular segment of the left 
lung.  A chest x-ray taken approximately 12 days later was 
interpreted to show that the previously described changes at 
the left lingual had satisfactorily cleared.  The veteran 
returned to Dr. P. in October, approximately six weeks since 
the last visit, with complaints of chest pains and shortness 
of breath on exertion.  The veteran was seen in November for 
the same complaints and the assessment was unchanged.

VA outpatient records show that in December 2000 the veteran 
complained of weakness, fatigue, and rust-colored sputum.  
The assessment was acute bronchitis/pharyngitis.  

B.M.W., D.O. reported in January 2001 that the veteran has 
been on three or four different antibiotics since the 
beginning of December 2000 with no eradication of the 
bronchitis.  Dr. B. opined that the veteran was definitely 
incapacitated and unable to work.

VA outpatient records in January 2001, the veteran complained 
of shortness of breath at rest with a sharp increase in 
dyspnea with exertion.  The assessment was COPD with 
exacerbation.  Pulmonary function tests showed FEV1 was 65 
percent predicted.  

Dr. P. saw the veteran several times in January 2001 for 
continued complaints of shortness of breath.

The veteran was treated at L.H. Hospital in January 2001 for 
a possible lung infection.  He reported shortness of breath, 
cough, malaise, and chest pain with coughing for several 
days.  Chest x-rays were interpreted to show no active 
disease.  Pulmonary function tests showed a pre-inhalant FEV 
of 65% predicted and a post-inhalant FEV1 of 63% predicted.  
In late January, acute bronchitis was diagnosed.  The veteran 
continued to have shortness of breath on exertion and cough 
with sputum production in February; persistent bronchitis was 
diagnosed.

In February 2001, the veteran submitted general articles on 
COPD and chronic bronchitis.

VA outpatient records show that the veteran renewed various 
prescriptions in June and July 2001.  A note from late July 
indicates the veteran was on steroid treatment for pneumonia 
as needed.  Physical examination showed no edema and no 
peripheral cyanosis.  The heart had a regular rhythm with s1 
and s2 present.  There were no rubs, murmurs, or gallops.  
The pertinent assessment was asthma-pretty stable now.

In August 2001 Dr. P. wrote to the veteran's representative, 
indicating that he had severe asthma and chronic bronchitis, 
with severe dyspnea on slight exertion and at rest.  He also 
stated that he had advanced COPD and indicated that the 
veteran has had recurrent episodes of severe bronchitis and 
pneumonia, which have required prolonged courses of 
antibiotics.


II.  Analysis

Consideration has been given to higher "staged ratings" 
(i.e., different percentage ratings for different periods of 
time, based on the facts found) since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The medical evidence through October 1996 does not indicate 
that a rating in excess of 30 percent is warranted under the 
old criteria for bronchial asthma.  The veteran regularly 
denied having shortness of breath until October 1995, when he 
reported a productive cough, shortness of breath, and chest 
discomfort.  The physical examination revealed decreased 
breath sounds.  The VA examiner described this symptom in 
October 1996 as dyspnea on unusual exertion only.  The 
veteran appeared to have exacerbation of symptoms or 
complications only once prior to the regulatory change, which 
was reflected in the impression in June 1996, when the 
assessment was COPD exacerbation, but there are no frequent 
attacks of asthma or bronchitis during this period.  There 
were periods of increased frequency of treatment, for 
example, December 1994 to January 1995, October to November 
1995, and June 1996.   Review of the record indicates that 
the veteran's service-connected bronchial asthma was treated 
primarily by "bronchometers"/inhalers.  Antibiotics were 
used as needed on an intermittent basis for acute bronchitis 
and other respiratory infections. Overall, the records 
demonstrate a moderate disability with no greater than rather 
frequent asthmatic attacks and no greater than moderate 
dyspnea on exertion.  The veteran does not meet the criteria 
for a 60 percent evaluation prior to October 1996 under the 
old criteria because his attacks occurred less than once per 
week and he did not experience marked dyspnea on exertion 
between attacks, and he did "rather well" on his treatment 
regimen of inhalers, other than a frequent need for 
antibiotics and recurrent bronchitis.

The criteria under Diagnostic Code 6600 (chronic bronchitis) 
were also considered, but no greater than a 30 percent 
evaluation is warranted under this diagnostic code.  The 
veteran's pulmonary function tests of June 1996 did not show 
severe ventilatory impairment and the veteran had dyspnea on 
unusual exertion only.

The record does not show that the veteran warrants greater 
than a 30 percent rating before July 28, 1999 either under 
the old criteria or the revised criteria under Diagnostic 
Code 6602.  Pulmonary function tests between October 1996 and 
July 1999 show only moderate ventilatory impairment.  There 
are no documented attacks of asthma during this period and 
dyspnea was only intermittent.  When examined in June 1999, 
physical examination revealed a respiratory rate of 20 
breaths per minute, unlabored.  Consideration was also given 
under both the old and new criteria under Diagnostic Code 
6602, but the evidence did not demonstrate a 60 percent or 
more evaluation.  As noted earlier, pulmonary function tests 
showed no greater than moderate respiratory impairment.  The 
record shows repeated complaints of either a dry cough or a 
cough productive of sputum; however, the veteran and various 
providers never indicated that the cough was "severe" in 
nature.  

The veteran does not meet the criteria for a 100 percent 
rating after July 28, 1999 under either the old or new 
criteria under Diagnostic Code 6602.  The veteran did not 
have very frequent attacks of asthma.  The record reveals 
asthma was diagnosed on only one occasion in January 2000 and 
it is unclear whether this was an actual attack.  The 
evidence shows an increase in episodes of acute bronchitis, 
but they did not occur "very frequently" or at least once 
or week.  VA outpatient records indicate a diagnosis of acute 
bronchitis in December 1999, February, July, September, and 
December 2000, and January 2001.  L.H. Hospital records show 
a diagnosis of acute asthmatic bronchitis in January 2000.  
There is no evidence of weight loss or other evidence of 
severe impairment of health.  The pulmonary function test in 
June 1999 shows the veteran weighed 206 pounds.  VA 
outpatient records show the veteran weighed 223 pounds.  The 
veteran's FEV1 reading far exceed 40 percent and the veteran 
has had no episodes of respiratory failure.   He does not use 
systemic high dose corticosteroids or immunosuppressive 
medications on a daily basis.

The veteran's disability was also considered under the old or 
revised criteria under Diagnostic Code 6600.  The Board notes 
that Dr. P. indicates in August 2001 that the veteran had 
severe dyspnea on slight exertion and at rest.  Review of 
treatment records, however, does not substantiate Dr. P's 
assertion.  Records indicate that Dr. P. treated the veteran 
in September and October 2000, and in January 2001.  Dr. P's 
notes from October 2000 report only dyspnea on exertion.  
January 2001 pulmonary function tests from L.H. Hospital and 
the VA show no greater than moderate impairment (FEV1 of 65 
percent predicted).  The Board further notes that an entry 
from VA treatment records dated July 31, 2001, described the 
veteran's asthma as "pretty stable now."  Accordingly, the 
Board finds that the record does not substantiate dyspnea at 
rest or a severe degree of chronic airway obstruction on 
pulmonary function testing with symptoms of associated severe 
emphysema.  Notes from VA outpatient treatment, dated in 
September 2001, show no cyanosis and findings of right-sided 
heart involvement.  Therefore, the veteran does not meet the 
old criteria under Diagnostic Code 6600.  Records fail to 
show pulmonary hypertension (shown by echo or cardiac 
catheterization) or episodes of acute respiratory failure or 
requiring outpatient oxygen therapy.  Accordingly, the 
veteran's service-connected bronchial asthma does not meet 
the new criteria under Diagnostic Code 6600.

The evidence against the claim for an increased evaluation 
for bronchial asthma outweighs the positive evidence.  In 
this instance, therefore, reasonable doubt is not for 
application.


ORDER

An initial evaluation greater than 30 percent from August 17, 
1994, to July 27, 1999, for bronchial asthma is denied.

An initial evaluation greater than 60 percent from July 28, 
1999, for bronchial asthma is denied.


REMAND

By rating decision dated in April 2002, total disability 
based on individual unemployability was granted with an 
effective date of July 28, 1999.  The veteran contends that 
he is entitled to an effective date of August 17, 1994 for 
individual unemployability.  He maintains that the RO erred 
in that it denied individual unemployability based solely on 
their finding that the veteran's service-connected disability 
did not meet the criteria for a 60 percent evaluation prior 
to July 28, 1999.  The veteran argues that 38 C.F.R. §4.16 
(b) was not properly considered.

The veteran presents two statements as medical evidence to 
substantiate his claim of individual unemployability due to 
service-connected bronchial asthma.  The first statement is 
submitted by R.P., M.D. and is dated in August 2001.  Dr. P. 
indicates that he has reviewed the veteran's records from 
1984 to the present.  He acknowledges the veteran's various 
diagnoses of respiratory illness and his treatment by 
medication, including inhalers and antibiotics.  Based on his 
review, he opines that the veteran would have been 
unemployable from 1994 to present.  Dr. P. does not state 
explicitly that the veteran's service-connected bronchial 
asthma alone made the veteran unemployable, although he makes 
no reference to the veteran's injury to his lumbar spine.  
Dr. P. does not make this clear and the Board cannot infer it 
based on his brief and limited statement.  In this regard, 
the Board would also note that it is unaware of what 
questions were posed to the physician or what specific 
records Dr. P. relied on to form his opinion.  Moreover, he 
offers no rationale to support his conclusion.  

Social Security Administration records indicate that the 
January 1980 determination of disability was based primarily 
on the veteran's lumbar injury and its residuals.  With 
regard to this, the Administrative Law Judge (ALJ) wrote, 
"It is the judgment of the undersigned that while the 
respiratory impairment might limit certain types of work 
activities, particularly those which would expose the 
claimant to excess dust, fumes, vapors or extremes of 
temperature and humidity, it is the musculoskeletal or 
neuromuscular impairment principally which would preclude the 
claimant from any work activity on any routine and sustained 
basis."  While the SSA decision is not dispositive of the 
issue of individual unemployability from service-connected 
bronchial asthma in later years, it confirms the veteran's 
own claim at that point in time that his back disability has 
significantly impacted on his ability to work.  Review of Dr. 
W's and other treatment records demonstrate that the 
veteran's back complaints are ongoing.  In light of the Dr. 
P's failure to adequately support his conclusion with a 
rationale and his failure to discuss what, if any, impact the 
veteran's back disability has on individual unemployability, 
the Board finds that Dr. P's statement is not dispositive on 
the issue of total disability based on individual 
unemployability.

The second statement was submitted by one of the veteran's 
treating physicians, Dr. B.M.W., in July 2001.  Dr. W. states 
simply that the veteran "has been unemployable because of 
his lungs since September 1994."  He offers no rationale or 
explanation for his conclusion.  Review of the Dr. W's 
treatment records between August and  December 1994 show only 
five entries.  All of the entries pertain to complaints of 
lower back, neck, and shoulder pain, depression, and fatigue 
with objective findings pertaining only to the veteran's 
thoracic and lumbar spine.  There are only three other 
entries in 1994, all of which, show only complaints regarding 
the back and a reference to diabetes.  There is no mention of 
any complaint or treatment for the veteran's service 
connected bronchial asthma.  In light of Dr. W's failure to 
provide any rationale and the absence of any contemporaneous 
treatment to substantiate his conclusion, as well as Dr. P's 
very limited statement, the Board finds that additional 
medical evidence is needed to resolve the veteran's appeal.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  Send the claims folder to an 
appropriate physician at the appropriate 
VA medical facility and make arrangements 
for a medical opinion for the purpose of 
determining whether the veteran's 
service-connected lung condition was of 
such severity as to render him 
unemployable prior to July 28, 1999, and 
if so, when this occurred.   In 
responding to this query, the examiner 
should distinguish between impairment 
from the veteran's service and 
nonservice-connected disabilities, and 
provide an opinion as to whether the 
veteran was unable to engage in 
substantially gainful employment (more 
than marginal employment) due to his 
service-connected lung disorder, 
consistent with his education and 
employment experience, and without 
consideration of his age.  The relevant 
evidence in the claims file must be 
reviewed in conjunction with this 
opinion.  A rationale for any opinion 
expressed should be provided.  

3.  Thereafter, the RO must readjudicate 
the issue of entitlement to an effective 
date earlier than July 28, 1999, for  
TDIU. 

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the most recent 
SSOCs that address the remaining issue on 
appeal.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



